March 02, 2007


Mr. Ramon G. Viada III
Abrams Scott & Bickley, L.L.P.
700 Louisiana, Suite 4000
Houston, TX 77002-2727

Mr. Kevin D. Jewell
Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street, Suite 1400
Houston, TX 77002
Mr. Rance L. Craft
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

RE:   Case Number:  04-0890
      Court of Appeals Number:  01-03-00557-CV
      Trial Court Number:  03CV0018

Style:      CITY OF GALVESTON
      v.
      STATE OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie Thompson  |
|   |Latonia Renee Wilson |
|   |Ms. Allyson Elizabeth|
|   |Holt                 |